         Case 4:19-mj-05009-LSS Document 3 Entered on FLSD Docket 05/21/2019 Page 1 of 1


                                                           CO URT M INUTES

                      U.S.MAG ISTRATE JUDGE LURANA S.SNOW -KEY W EST,FLO RIDA

 DEFT: DONALD HOWARD CONKRIGHT (J)#                                            CASENO: 19-5009-SNOW
 AUSA: JaimeRaisch                                                             ATTY:
                                                                                         (Ifapplicable-appealscolloquy)
AG EN T:                                                                   V IOL: Rem oval:ND /TX - violationofPrttrialRelease

PROCEEDING:      I
                 NITIALAPPEARANCE      RECOMMENDEDBOND: Ct
BONDHEARINGHELD-yes/o             COUNSELAPPOINTED: ' X .
                                                        'Y& X                                                                      .
BOND SET @:                                                                Tobecosignedby:

                                                                                                 y,    <
Q         Do notMiolate any law,

Q         Appearin coul'
                       tasdirected.
                                                                               W -yw z-                          s-'z/a/z-
                                                                                                                         z
          Surrenderand/ordo notobtain passports/travel

Q
          documents.
          Rptto PTSasdirected/or            x'sa week/month by
                                                                                 lu u hw A k
          phone;            x'sa week/month inperson.
Q         Random urinetesting by PretrialServices.
          Treatmentasdeemed necessary.

Q         M aintain orseek full-time employment.                                                               ys'GD /    .
Q         No contactwith victims/witnesses.                                              0.                f                       .
                                                                                a,               Yw
          Nofirearms.

          Curfew:                                                  .
                                                                                         J'
                                                                                          p' 7w '                  .
Q         Travelextended to:                                       .




Q         Halfway House                                            .




NEXT COURT APPEARANCE:                    DATE:                            TIME:                      JUDGE:              PLACE:
INQUIRY RECOUNSEL:
     .                           <            -
                                          s
pzo/n DHEARIXG:                               %    .          .

                                                          .w . r
                                                                   l       m
                                                                                         -1g
PRELIM /ARRAIGN.OR                   '
                                                                           #
CHECK IF                       ForthereasonsstatedbycounselfortheDefendantandtindingthattheendsofjusticeservedbygrantingtheore
APPLICABLE                : t
                            Tenusmotion forcontinuanceto hirecounseloutweigh thebestinterestsofthepublic & theDefendantina Speedy
                              rial,theCourttindsthattheperiod oftimefrom today,through and including              ,shallbedeemed
                            excludablein accordance with theprovisionsofthe Speedy TrialAct, 18 USC 316letseq..
DATE:       5-21-19       TIM E:                       DAR:            .
                                                                                     t
                                                                                     .
                                                                       .             -                          PAGE:
